Exhibit 10.3

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
effective as of July 1, 2011 (“Effective Date”) between diaDexus, Inc., a
Delaware corporation (the “Company”), and Brian E. Ward, Ph.D. (“Executive”).

RECITALS:

A. The Company desires to employ Executive to provide personal services to the
Company, and wishes to provide Executive with certain compensation and benefits
in return for Executive’s services; and

B. Executive wishes to be employed by the Company and provide personal services
to the Company in return for certain compensation and benefits.

AGREEMENT:

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. EMPLOYMENT; SERVICE ON BOARD OF DIRECTORS.

(a) Employment. The Company shall employ Executive upon the terms and subject to
the conditions of this Agreement for the period of time commencing on July 1,
2011 (the “Commencement Date”) and continuing until the earliest to occur of:
(i) the Company’s appointment of a permanent Chief Operating Officer (other than
Executive), (ii) Executive’s resignation from employment or (iii) the
termination of Executive’s employment as Interim Chief Operating Officer by the
Company (such period of time, the “Employment Period”). Following the Employment
Period, to the extent Executive is then a member of the Board of the Directors
of the Company (the “Board”), Executive’s duties will revert to solely those of
a member of the Board and Executive will continue to be compensated for
Executive’s services only as a member of the Board in accordance with the
Company’s policies as of such date.

(b) Service on Board of Directors. During the Employment Period, Executive shall
serve as a member of the Board.

2. POSITION AND DUTIES.

(a) Position and Duties. In addition to Executive’s service on the Board, during
the Employment Period, Executive shall serve as the Interim Chief Operating
Officer of the Company. Executive shall have the duties, responsibilities and
authority customarily associated with the position of Interim Chief Operating
Officer of a company of comparable size and with a similar business as the
Company and such other duties and responsibilities as the Board may request from
time to time. Executive’s place of employment shall be the Company’s principal
offices in South San Francisco, California.



--------------------------------------------------------------------------------

(b) Performance of Duties. Executive shall report directly to the Board, and
Executive shall devote Executive’s best efforts and substantially all of
Executive’s business time, attention and energies (except for permitted vacation
periods, reasonable periods of illness or other incapacity and, on or prior to
October 31, 2011, Executive’s reasonable services to On-Q-Ity Inc.) to the
business and affairs of the Company. Executive shall perform Executive’s duties
and responsibilities to the best of Executive’s abilities in a diligent,
trustworthy, and businesslike manner. Except with the prior written approval of
the Board which approval shall not be unreasonably withheld, Executive during
the Employment Period will not (i) accept any other employment with a third
party, (ii) serve on the board of directors or similar body of any other
business entity or (iii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that in the
determination of the Board is or may be competitive with, or that might place
Executive in a competing position to, or otherwise conflict with, the interests
of the Company or any of its affiliates. The Board has already consented to
Executive’s continuing employment with On-Q-Ity Inc. on an on-call, part-time
basis and Executive’s continuing service on each board of directors of which
Executive is now a member as set forth on Exhibit A which consent shall continue
until such time as the Board provides notice to the Executive that, in its
reasonable judgment, such company competes with the Company, such service
interferes with Executive’s duties as Interim Chief Operating Officer of the
Company or places him in a competing position, or otherwise conflicts with, the
interests of the Company.

3. BASE SALARY AND BENEFITS.

(a) Base Salary. During the Employment Period, Executive’s base salary shall be
$380,000 per annum (as may be adjusted from time to time, the “Base Salary”),
which shall be payable in such installments as is the policy of the Company with
respect to its senior executive employees and shall be subject to required
withholding obligations and authorized deductions. The Board shall review
Executive’s Base Salary on a periodic basis, consistent with the Company’s
compensation review practices.

(b) Target Bonus. For each calendar year ending during the Employment Period,
Executive shall also be eligible to receive an annual target bonus of up to
fifty percent (50%) of Executive’s Base Salary (the “Target Bonus”), which shall
be payable upon such terms and conditions as may be determined by the Board or
the Compensation Committee of the Board and mutually agreed upon with Executive.
The payment of any Target Bonus shall be made to Executive at the same time as
bonuses for other Company executives are paid, which shall, in any event, be
prior to March 15 of the calendar year following the calendar year to which the
Target Bonus relates. During calendar year 2011, Executive’s Target Bonus shall
be pro-rated based on the number of actual months Executive is employed by the
Company as Interim Chief Operating Officer.

(c) Benefits. During the Employment Period, Executive shall be entitled to all
rights and benefits for which Executive is eligible under the terms and
conditions of the standard Company benefits and compensation practices that may
be in effect from time to time and are provided by the Company to its executive
employees generally.

(d) Stock Option Grant. Subject to the approval of the Board or the Compensation
Committee of the Board, as soon as administratively practicable after the

 

2



--------------------------------------------------------------------------------

Commencement Date, the Company shall grant Executive pursuant to the Company’s
Amended and Restated 1996 Stock Option Plan, as may be amended from time to time
(the “Plan”), an option to purchase 170,000 shares of Company common stock for a
per share exercise price equal to the closing trading price of a share of
Company common stock on the date of grant (the “Stock Option”). The Stock Option
shall vest and become exercisable with respect to 1/12th of the total number of
shares of Company common stock initially subject to the Stock Option on each
monthly anniversary of the Commencement Date such that the Stock Option shall be
fully vested and exercisable on the first (1st) anniversary of the Commencement
Date, subject to Executive’s continued service to the Company as an employee
through each vesting date. Notwithstanding the foregoing, the Stock Option shall
fully vest immediately prior to the occurrence of an event described in
Section 5(o)(1) of the Plan if Executive remains employed by the Company through
the date of such event. At the end of the Employment Period, the Stock Option
shall cease to vest and the portion of the Stock Option that is unvested as of
Executive’s termination of employment shall automatically terminate if the
vesting is not accelerated by the Board, in its sole discretion, prior to the
thirtieth (30th) day following Executive’s termination of employment; provided,
that the Board may, in its sole discretion, provide that a portion of the
unvested shares subject to the Stock Option remain outstanding and commence
vesting, in each case, in an amount commensurate with any position on the Board
Executive assumes or retains at the end of the Employment Period, and with
vesting terms commensurate with such position. The Stock Option otherwise shall
be subject to the terms and conditions set forth in the Plan and in the
Company’s standard form of stock option agreement.

(e) Temporary Housing. The Company shall reimburse Executive up to $5,000 per
month for temporary housing expenses in the South San Francisco, California area
for up to six months following the Commencement Date. Executive shall be
required to submit receipts in accordance with Company policy prior to
reimbursement.

(f) Travel Expenses. The Company shall reimburse Executive up to $3,000 per
month for travel expenses between the San Francisco Bay Area and Boston,
Massachusetts for up to six months following the Commencement Date. Executive
shall be required to submit receipts in accordance with Company policy prior to
reimbursement.

(g) Relocation Expenses. The Company shall reimburse Executive up to $25,000 for
reasonable expenses to relocate Executive’s household to the San Francisco Bay
Area after September 1, 2011. Executive shall be required to submit receipts in
accordance with Company policy prior to reimbursement.

(h) Temporary Automobile Reimbursement. The Company shall reimburse Executive up
to $1000 per month through September 1, 2011 for Executive’s temporary
automobile expenses related to Executive’s performance of services in the South
San Francisco, California area. Executive shall be required to submit receipts
in accordance with Company policy prior to reimbursement.

(i) Expense Reimbursement. The Company shall reimburse Executive for any other
business expenses that are reasonable and necessary for Executive to perform,
and were incurred by Executive in the course of the performance of Executive’s
duties pursuant to this Agreement and in accordance with the Company’s general
policies. Such expenses shall be reimbursed upon Executive’s submission of
vouchers and an expense report in such form as may be required by the Company
consistent with the Company’s policies in place from time-to-time.

 

3



--------------------------------------------------------------------------------

4. TERMINATION OF EMPLOYMENT; SEVERANCE.

(a) At-Will Employment. The Board may terminate Executive’s employment with the
Company at any time and for any reason, with or without cause, subject to the
provisions hereof. Executive acknowledges that Executive is, and at all times
shall be, an employee at will of the Company and nothing contained herein shall
be construed to alter or affect such employee at-will status. Executive may
terminate his employment with the Company at any time, for any or no reason,
subject to the provisions hereof. Inclusion under any benefit plan or
compensation arrangement will not give Executive any right or claim to any
benefit hereunder except to the extent such right has become fixed under the
express terms of this Agreement.

(b) Termination of Employment. In the event of Executive’s termination of
employment for any or no reason, then Executive shall not be entitled to any
compensation following Executive’s termination of employment other than the
payment of accrued but unpaid Base Salary and such other amounts as may be
required by applicable law.

(c) Resignation. Upon termination of Executive’s employment for any reason,
Executive shall be deemed to have resigned from all offices, if any, then held
with the Company or any of its affiliates and, upon written request from the
Company, resign any directorships then held with the Company or any of its
affiliates.

5. CONFIDENTIALITY AGREEMENT. As a condition to employment hereunder, Executive
shall enter into the Company’s standard Proprietary Information and Inventions
Assignment Agreement (the “Confidentiality Agreement”), which is incorporated
herein by reference.

6. EXECUTIVE REPRESENTATIONS.

(a) No Breach. Executive hereby represents and warrants to the Company that
(i) the execution, delivery and performance of this Agreement by Executive does
not and will not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which Executive is a party or any judgment,
order or decree to which Executive is subject, (ii) other than Executive’s
Separation Agreement and Proprietary Information and Invention Assignment
Agreement with In-Q-Ity Inc., Executive is not a party to or bound by any
employment agreement, consulting agreement, non-compete agreement,
confidentiality agreement or similar agreement with any other person or entity;
and (iii) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a valid and binding obligation of Executive,
enforceable in accordance with its terms.

(b) Policies. Executive shall adhere to all policies and procedures established
by the Company from time to time in its discretion, generally applicable to all
executives of the Company and disclosed to Executive, including without
limitation, any policies related to sexual harassment, anti-discrimination and
similar employment practices.

 

4



--------------------------------------------------------------------------------

(c) Voluntary Agreement. Executive represents and agrees that he fully
understands his right to discuss all aspects of this Agreement with his private
attorney, and that to the extent, if any, that he desired, he availed himself of
such right. Executive further represents that he has carefully read and fully
understands all of the provisions of this Agreement, that he is competent to
execute this Agreement, that his agreement to execute this Agreement has not
been obtained by any duress and that he freely and voluntarily enters into it,
and that he has read this document in its entirety and fully understands the
meaning, intent and consequences of this document.

7. NOTICES. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be delivered personally to the recipient,
delivered by United States Post Office mail (postage prepaid and return receipt
requested), faxed to the intended recipient at the number set forth therefor
below (with hard copy to follow), or sent to the recipient by reputable express
courier service (charges prepaid) and addressed to the intended recipient as set
forth below:

If to the Company, to:

diaDexus, Inc.

343 Oyster Point Boulevard

South San Francisco, CA 94080

Attention: Board of Directors

Telephone: (650) 246-6482

Fax: (650) 246-6439

with a copy to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Attention: Robert A. Koenig, Esq.

Telephone: (650) 328-4600

Fax: (650) 463-2600

 

5



--------------------------------------------------------------------------------

If to Executive, to the address noted on the signature page of this Agreement,
with a copy to:

Brian Ward PhD

or such other address as the recipient party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been delivered and received (a) when
delivered, if personally delivered, sent by fax or sent by overnight courier,
and (b) on the fifth business day following the date posted, if sent by mail.

8. SECTION 409A.

(a) Specified Employee. Notwithstanding any provision herein to the contrary, if
Executive is deemed by the Company at the time of Executive’s “separation from
service” (within the meaning of Section 409A of the Code) to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s benefits shall not be provided to Executive prior to the earlier of
(i) the expiration of the six-month period measured from the date of Executive’s
separation from service with the Company or (ii) the date of Executive’s death.
Upon the first business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.

(b) Expense Reimbursements. To the extent that any reimbursements under this
Agreement are subject to the provisions of Section 409A of the Code, any such
reimbursements payable to Executive shall be paid to Executive no later than
December 31 of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, and Executive’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

9. PARACHUTE PAYMENTS.

(a) Parachute Payments. Any provision of this Agreement to the contrary
notwithstanding, if any payment or benefit Executive would receive from the
Company pursuant to this Agreement or otherwise (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment will be equal to the Reduced
Amount (as defined below). The “Reduced Amount” will be either (l) the largest
portion of the Payment that would result in no portion of the Payment (after
reduction) being subject to the Excise Tax or (2) the entire Payment, whichever
amount after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes),

 

6



--------------------------------------------------------------------------------

results in Executive’s receipt, on an after-tax basis, of the greatest amount of
the Payment. If a reduction in the Payment is to be made so that the Payment
equals the Reduced Amount, (x) the Payment will be paid only to the extent
permitted under the Reduced Amount alternative, and Executive will have no
rights to any additional payments and/or benefits constituting the Payment, and
(y) reduction in payments and/or benefits will occur in the following order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of
equity awards other than stock options; (3) cancellation of accelerated vesting
of stock options; and (4) reduction of other benefits paid to Executive. In the
event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting will be cancelled in the reverse order of
the date of grant of Executive’s equity awards.

(b) Accounting Firm. The accounting firm engaged by the Company for general tax
purposes as of the day prior to the Change in Control will perform the
calculations set forth in Section 10(a). If the firm so engaged by the Company
is serving as accountant or auditor for the acquiring company, the Company will
appoint a nationally recognized accounting firm to make the determinations
required hereunder. The Company will bear all expenses with respect to the
determinations by such firm required to be made hereunder. The accounting firm
engaged to make the determinations hereunder will provide its calculations,
together with detailed supporting documentation, to the Company within fifteen
(15) days before the consummation of a Change in Control (if requested at that
time by the Company) or such other time as requested by the Company. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it will
furnish the Company with documentation reasonably acceptable to the Company that
no Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder will be final, binding and
conclusive upon the Company and Executive.

10. GENERAL PROVISIONS.

(a) Complete Agreement; Survival. This Agreement, together with the
Confidentiality Agreement, embodies the complete agreement and understanding
among the parties with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way. The representations, warranties, covenants and agreements made herein
shall, as applicable, survive any termination of this Agreement in accordance
with their respective terms.

(b) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive and the
Company and their respective successors, assigns, heirs, representatives and
estate; provided, however, that the rights and obligations of Executive under
this Agreement shall not be assigned without the prior written consent of the
Company.

 

7



--------------------------------------------------------------------------------

(c) Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

(d) Amendment and Waiver. The provisions of this Agreement may be amended and
waived by mutual agreement of the parties only by a written instrument executed
by the Company and Executive which makes express reference to this Agreement and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.

(e) Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

(g) Construction. The parties participated jointly in the negotiation and
drafting of this Agreement and the language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent.
If an ambiguity or question of intent or interpretation arises, then this
Agreement will accordingly be construed as drafted jointly by the parties to
this Agreement, and no presumption or burden of proof will arise favoring or
disfavoring any party to this Agreement by virtue of the authorship of any of
the provisions of this Agreement.

(Signature Page Follows)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first written above.

 

DIADEXUS, INC.                                July 12, 2011 By:  

    /s/ Lori Rafield

Authorized Signatory EXECUTIVE

/s/ Brian E. Ward, Ph.D.

Brian E. Ward, Ph.D.

Address for Notice:

343 Oyster Point Blvd.

So. San Francisco, CA 94080



--------------------------------------------------------------------------------

Exhibit A

Current Board of Director Service

diaDexus Inc.